DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions. 
Priority
Applicant states that this application is a continuation application of the prior-filed application. A continuation application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed applications: “the housing having a partially translucent external contact surface” and “a light source provided on the at least one massage member to convey an illumination effect from the at least one massage member”
The disclosure of the prior-filed applications: Application No. 15/601,467 filed May 22, 2017, Application No. 13/871,549 filed April 26, 2013, Application No. 12/331,857 filed December 10, 2008, Application No. 11/205,949, filed August 17, 2005, and Application No. 11/084,289, filed March 18, 2005, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  There is no support found in the prior-filed applications for the features “the housing having a partially translucent external contact surface” and “a light source provided on the at least one massage member to convey an illumination effect from the at least one massage member” as recited in independent claim 1. Accordingly, claims 1-18 are not 
This application repeats a substantial portion of prior-filed applications mentioned above, and adds new matter disclosure (see paragraph [0051] of the specification filed on 8/9/2021) not presented in the prior applications. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  because:
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time :
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Specification
Applicant is requested to update the status of U.S. application Serial 15/601,467 filed May 22, 2017, (which is now US Patent No. 10,413,472) in the cross-reference to related applications.
Claim Objections
Claim 3 is objected to because of the following informalities:  “wherein operation” is recommended to be replaced with –wherein the operation--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Regarding claim 15, the claim recites “the light source indicates a mode of massage operation”, there is no support for this limitation found in the specification. Paragraph [0051] of the specification filed on 8/9/2019 stated “Additionally, the massage nodes 108, 110, 112, 114 may include light emitting diodes (LED's) 122 (FIG. 6) disposed therein for illuminating each node 108, 110, 112, 114. The illuminated massage nodes 108, 110, 112, 114 generate a mobile illuminated visual effect through a partially transparent or translucent cover 16. The upper housing portion 32 may be partially transparent for permitting transparent for permitting the user to view the operation of the massage assembly. The cover plate 68 may also be partially transparent for permitting the user to view the operation of the components of the massage assembly 38”, thus fails to provide support for “mode of operation” as claimed.
Regarding claims 17-18, the claim recites “the at least one massage node is partially translucent”, there is no support for this limitation found in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, 6 and 13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “operation of the motor further comprises continuous rotation within a range of the carriage” is unclear as to “rotation” of which element? (rotation of the massage member?) and “a range” of what? ( a range of translation?)
Regarding claim 4, the limitation “operation of the motor further comprises user-selected rotation to translate the carriage” is unclear as to “rotation” of what? and how and by which element that causes this rotation to translate the carriage?
Regarding claim 5, the limitation “the motor cooperates with the at least one massage member to continuously rotate the at least one massage member relative to the carriage to provide a rotary kneading effect” is unclear as to whether it is the same or different from “a motor… to translate the carriage” recited early in the claim 1. As best understood, a different second motor is required to continuously rotate the at least one massage member relative to the carriage to provide a rotary kneading effect
Regarding claim 6, the term “can” (lines 5 and 9) renders the claim indefinite because it is unclear whether the limitations following the term “can” are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 13, “the at least a pair” lacks antecedent basis


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 6,213,962) in view of Yu (US 6,039,679)
Regarding claim 1, Shimizu discloses a portable body massager 61 (fig. 15 and 17) comprising: 
a portable housing 62 (figs. 14-15) sized to be received and supported by a backrest of a conventional chair (fig. 17), the housing having a partially translucent  external contact surface 3 (fig. 14, “cover member 3 formed of stretch fabric or the like”, see col. 5, lines 8-12, which is translucent (defined as “allowing light to pass through”)) for receiving a portion of a body of a user (fig. 14); 
a longitudinal guide 66 (fig. 15, “guide rails 66”, col. 11, lines 4-6) mounted in the housing 62 (fig. 15); 

a motor 70 (fig. 15) operably coupled to the housing and the carriage to translate the carriage along the guide 66 (col. 11, lines 4-20); 
at least  one massage member 16R,16L (fig. 15, “massage rollers”) supported by the carriage to impart a massage effect upon the portion of the user's body as the carriage is translated relative to the housing (col. 11, lines 4-20). 
Shimizu does not disclose a light source provided on the at least one massage member to convey an illumination effect from the at least one massage member. However,  Yu teaches a massage apparatus (fig. 3) comprising: a housing 10; a massage member 16 (fig. 3) provided on the housing for contacting a body part of a user (col. 3, lines 30-35): a massage mechanism 30 oriented within the housing for imparting a massage effect to the massage formation for massaging the body part (fig. 3); and a light source 18 comprising several colored diodes that flash when energize  provided on the massage member for conveying an illumination effect from the massage formation (col. 3, lines 25-29). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Shimizu‘s reference, to include a light source provided on the at least one massage member to convey an illumination effect from the at least one massage member, as suggested and taught by Yu, for the purpose of providing flashing light effect thereby enhancing attraction of the massaging device (col. 3, lines 30-32).
Regarding claims 2-5, as best understood, Shimizu discloses wherein operation of the motor 70 further comprises continuous rotation within a range of the carriage to as best understood, wherein the motor 31 (fig. 15, col. 7, lines 32-47) cooperates with the at least one massage member to 16L,16R continuously rotate the at least one massage member relative to the carriage to provide a rotary kneading effect (figs. 8a-b, “kneading massage operation”, see abstract and col. 4, lines 44-45) and as the at least one massage member is being translated longitudinally.
Regarding claims 7-13, Shimizu discloses comprising a second motor 31(fig. 15) in operable communication with the at least one massage member to rotate the at least one massage member relative to the carriage (figs. 7a-b and 8a-b);  wherein the at least one massage member 16R,16L is supported for rotation relative to the carriage; and wherein the second motor 31 cooperates with the at least one massage member to continuously rotate the at least one massage member relative to the carriage to provide a rotary kneading effect (figs. 8a-b, “kneading massage operation”, see abstract and col. 4, lines 44-45) to a targeted region of the user's body corresponding to a longitudinal orientation of the carriage; wherein the at least one massage member is supported for rotation 16L,16R relative to the carriage 8 (fig. 15); and wherein the second motor 31 cooperates with the at least one massage member to rotate the at least one massage 
Regarding claims 14-15, Yu further teaches wherein the light source further comprises at least one light emitting diode 18 (col. 3, lines 25-29); wherein the light source indicates a mode of massage operation (“several colored diodes lamps 18 that flash when energized”, col. 3, lines 25-29)
Claims 1, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2004/0049136) in view of Shimizu and Yu.
Regarding claim 1, Lin discloses a portable body massager (fig. 1-4 and see abstract) comprising: 
a portable housing 7 (fig. 3) sized to be received and supported by a backrest of a conventional chair (see [0004]), 
a longitudinal guide 71 (fig. 3, “ screw rod 71”, see [0025]) mounted in the housing 7 (fig. 3); 

a motor (see motor coupled to rod 71 in fig. 3) operably coupled to the housing and the carriage to translate the carriage 2 along the guide 71 (“wheels 214 may move on the fixed frame 7 and thus change the position of the electric massage device through transmission by the engaging block 225 and the screw rod 71”, see [0025]); 
at least  one massage member 6 (fig. 3, [0024]) supported by the carriage to impart a massage effect upon the portion of the user's body as the carriage is translated relative to the housing (see [0024]-[0025]). 
Lin does not disclose that the housing having a partially translucent external contact surface and a light source provided on the at least one massage member to convey an illumination effect from the at least one massage member. 
However, Shimizu teaches a portable massager comprising a housing having a partially translucent  external contact surface 3 (fig. 14, “cover member 3 formed of stretch fabric or the like”, see col. 5, lines 8-12, which is translucent (defined as “allowing light to pass through”)) for receiving a portion of a body of a user (fig. 14). Moreover,  Yu teaches a massage apparatus (fig. 3) comprising: a housing 10; a massage member 16 (fig. 3) provided on the housing for contacting a body part of a user (col. 3, lines 30-35): a massage mechanism 30 oriented within the housing for imparting a massage effect to the massage formation for massaging the body part (fig. 3); and a light source 18 comprising several colored diodes that flash when energize  provided on the massage member for conveying an illumination effect from the massage formation (col. 3, lines 25-29). Therefore, it would have been obvious before 
Regarding claims 6 and 16, Lin discloses wherein each of the at least one massage member further comprises: a bracket 4 (fig. 4) rotatably mounted to the carriage; a primary massage node 6 (large node 6 in fig. 4) rotatably mounted to the bracket 4 about an axis of rotation that is not coaxial with an axis of rotation of the bracket 4 (fig. 4), so that the primary massage node can rotate relative to the bracket to provide a rolling massage effect (see fig. 5-6 and [0029]); and a secondary massage node 6 (small node 6 in fig. 5) rotatably mounted to the bracket 4 about an axis of rotation that is not coaxial with the axis of rotation of the bracket and the axis of rotation of the primary massage node (fig. 5), so that the secondary massage node can rotate relative to the bracket to provide a rolling massage effect (see fig. 5-6 and [0029]), the secondary massage node being smaller than the primary massage node (figs. 4-5) so that the rolling massage effect of the secondary massage node differs from that of the primary massage node;  wherein the at least one massage member comprises at least one massage node 6 (hemispherical node in figs. 4-5).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Shimizu and Yu and further in view of Julian (US 6,979,300).
Regarding claims 17-18, the combined references disclose the light source further comprises a plurality of light emitting diodes mounted to the at least one massage member to illuminate the at least one massage member (Yu’s col. 3, lines 25-29), but does not disclose wherein the at least one massage node is partially translucent and the light source conveys the illumination effect through at least one massage node. However, Julian teaches a massaging apparatus comprising at least one massaging node 24 (fig. 2, “massage head 24”) that includes a transparent housing 48 so that the internal members may be observed by the user (col. 3, lines 62-66). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combined references, such that the at least one massage node is partially translucent, as suggested and taught by Julian, for the purpose of allowing the internal members of the massage node to be observed by the users during use (Julian’s col. 3, lines 62-66), and allowing the light source to convey the illumination effect through at least one massage node, thereby enhancing attraction of the massaging device (Yu’s col. 3, lines 30-32) 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 7,419,475 in view of Shimizu, Lin and/or Julian. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims of US Patent No. 7,419,475 in view of Shimizu, Lin and/or Julian (see discussion above) teach essentially all the claimed features. 
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,147,435 in view of Shimizu, Lin and/or Julian. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims of US Patent No. 8,147,435 in view of Shimizu, Lin and/or Julian (see discussion above) teach essentially all the claimed features. 
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 7,470,242 in view of Yu and/or Julian. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims of US Patent No. 7,470,242 in view of Yu and/or Julian (see discussion above) teach essentially all the claimed features. 
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,413,472 in view of Yu and/or Julian. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims of US Patent No. 10,413,472 in view of Yu and/or Julian (see discussion above) teach essentially all the claimed features. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harrison ‘102 teaches a massager having a transparent housing and a light source. Kan et al. ‘187 teaches a massage assembly for kneading and/or tapping. Ferber et al. ‘589 teaches a massager. Chung ‘238 discloses a massage apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/QUANG D THANH/Primary Examiner, Art Unit 3785